DETAILED ACTION
This is a response to applicant’s submissions filed 7/16/2021.  This is also a first action on the merits.  Claims 1-20 are pending.  Claims 19 and 20 stand withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 7/16/2021 is acknowledged.
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/16/2021.

Information Disclosure Statement
The information disclosure statements filed 5/22/2019 and 11/19/2020 have been received and considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flange and planet gear coupled to the frame, in combination with the planet gear being driven by the first and second motors and driving the flight control surface (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because para. 81-82 disclose that the flange 240 of fig. 9 is fixed to the frame 202, e.g., by welding or similar technique.  However, para. 80 discloses coupling posts 98a, 98b are coupled to the flange 240 of fig. 9 to move or drive the flange during a rotation of the planet gears 94a, 94b, and para. 82 discloses primary flight control surface 204 moves with the movement of flange 240, with the flange 240 being driven by the planet gears 94a, 94b.  It is unclear how the flange and planet gears are both fixed to the frame and also move.  
Para. 82 discloses that first motor 60 and the second motor 62 are directly coupled to the primary flight control surface 204 of fig. 9.  As best understood, it appears that, in the embodiment of fig. 9, the motors 60, 62 rotate and directly drive the flight control surface 204, and that the planet gears are used as a reactionary element (i.e., a fixed element) rather than a driving element of the actuator.  However, this is not clear since the specification also states the planet gears rotate and drive the flange.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
112(B)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 14, the claimed flange and planet gear coupled to the frame, in combination with the planet gear being driven by the first and second motors and driving the flight control surface (claim 10), renders the claim indefinite because it is contradictory and appears to be inaccurate.  Para. 81-82 disclose that the flange 240 of fig. 9 is fixed to the frame 202, e.g., by welding or similar technique.  Para. 80 discloses coupling posts 98a, 98b are coupled to the flange 240 of fig. 9 to move or drive the flange during a rotation of the planet gears 94a, 94b, and para. 82 discloses primary flight control surface 204 moves with the movement of flange 240, with the flange 240 being driven by the planet gears 94a, 94b.  It is unclear how the flange and planet gears are both fixed to the frame and also move.
Claim 15 is also rejected as being dependent upon a rejected base claim.

112(D)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 14, the recited flange and planet gear coupled to the frame does not appear to include all the limitations of the claim upon which it depends, since claim 10 recites the planet gear being driven by the first and second motors and driving the flight control surface.  Since claim 14 recites the flange and planet gear coupled to the frame, the claim does not appear to include the limitation of claim 10, and is therefore improperly dependent.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 15 is also rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Redmond, U.S. Patent 3,679,956.
Regarding claim 1, Redmond discloses an actuator system for a flight control surface of an aerial vehicle, comprising: 
a differential gear set having a first sun gear, a second sun gear and at least one planet gear to directly drive the flight control surface (e.g., 84, fig. 3); 
a first electric servomotor coupled to the aerial vehicle, and the first electric servomotor drives the first sun gear to drive the at least one planet gear (e.g., 68 drives 140 via 82, fig. 3); and 
a second electric servomotor coupled to the aerial vehicle, and the second electric servomotor drives the second sun gear to drive the at least one planet gear (e.g., 67 drives 136 via 80, fig. 3) such that the first electric servomotor and the second electric servomotor cooperate to rotate the flight control surface relative to the aerial vehicle by producing a single rotary output (e.g., see fig. 3).  
Regarding claim 2, Redmond discloses: 
a first speed reduction gear set driven by the first electric servomotor and the first speed reduction gear set drives the first sun gear (e.g., gear from 68, fig. 3); and 
a second speed reduction gear set driven by the second electric servomotor and the second speed reduction gear set drives the second sun gear (e.g., gear from 67, fig. 3).  
Regarding claim 3, Redmond discloses the first electric servomotor and the second electric servomotor rotate in the same direction to drive the first sun gear and the second sun gear, respectively, to drive the at least one planet gear (e.g., see fig. 3).  
Regarding claim 4, Redmond discloses the single rotary output is equal to a velocity sum of the first electric servomotor and the second electric servomotor (e.g., see fig. 3).  

Allowable Subject Matter
Claims 10-13 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 10, the prior art does not disclose or render obvious the flight control surface has an axis of rotation and the first electric servomotor and the second electric servomotor are coupled to the aerial vehicle so as to be coaxial with the axis of rotation, in combination with the other elements required by the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art does not disclose or render obvious the flight control surface has an axis of rotation and the first electric servomotor and the second electric servomotor are coupled to the aerial vehicle so as to be coaxial with the axis of rotation, in combination with the other elements required by claim 1.  
Regarding claim 7, the prior art does not disclose or render obvious the aerial vehicle includes a frame and the first electric servomotor and the second electric servomotor are coupled to the frame by respective mounting brackets, and the first electric servomotor and the second electric servomotor are spaced apart along a longitudinal axis defined by the actuator system, in combination with the other elements required by claim 1.  
Claims 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619